Exhibit "A"
Headline across two-thirds of front page of Houston Post on Thursday, August 8, 1946. Headline in 1 1/16 and 3/4 inch solid black letters.
                      Crewmen Will Protest                     Violence on "Jinx Ship"
Subheading to article covering the entire right hand column of the front page of the Houston Post.
                 Vessel Blazes Trail of Ill Luck                      Across Ocean and Back                              _____                          By Sam Weiner
"Terming the collision-scarred, ammunition-bearing S.S. Warren Delano a `jinx ship,' crew members of the vessel declared themselves lucky to be alive Wednesday night.
"The crew members recounted a bizarre tale of ill-luck which has dogged the vessel's course across the Atlantic to Antwerp and back across the ocean and Gulf of Mexico to Houston.
"She's a jinx ship-she ought to go to the boneyard, declared Deck Engineer William L. Caples, of Philadelphia, Pa.
"Most recent of the incidents which sent chills down the spines of crew members was on July 2, when the ammunition-laden ship ran aground at Buoy No. 8 in the Houston ship channel.
"That incident brought a probe by the United States coast guard in Houston. The investigation was revealed Wednesday.
"`Nothing but trouble has followed us wherever we've gone,' said Caples.
"Crew Gets "Itch"
He said the ship had rammed some piers in Reading, Pa., a ship in Antwerp, and canal locks in Holland.
"`All crew members and officers have contracted "scabies" (a contagious itch), some one ran around the deck with a hatchet trying to kill a crew member, and two other men ran around with .45 caliber automatic pistols,' Caples declared.
"The violence took place, he said in the channel after the grounding.
"One of the men carrying the guns shouted, `They might as well die here as elsewhere,' the deck engineer said.
"Caples said he boarded the vessel at Philadelphia last April.
"`We left for the Reading coal pier and rammed it, knocking down part of the pier,' he said. *Page 89 
"Repairs had to be made on the vessel's plates before it left for Antwerp.
"Rams Ship
"`When the ship arrived in Antwerp, it rammed a ship at the coal pier there,'" he related.
"One night a crew member on Watch found an explosive on the deck of the ship, he said. They called American M.P.'s aboard to remove the explosive.
"Then disease hit the ship, he said.
"A member with `Scabies' was sent to the American field hospital in Antwerp, and a week later everyone in the hospital — including doctors and nurses — was infested by the disease, he said.
"A few days later M.P.'s and Belgian police came aboard and arrested one man on a morals charge, he said.
"Food Disappears
"The ship's stores also disappeared. Crew members believe some one came aboard and stole them, selling them at black market prices to Belgians, he said.
"`When the ship reached the canal locks in Holland, it collided with the locks' cement pilings, caving in three plates,' Caples declared.
"The vessel docked in Galveston after the return trip to America, tied up for a few days and proceeded up the Ship Channel toward Houston.
"`There was a terrific thunderstorm with torrential rains, lightning and winds on July 2,' Caples recounted. `After weathering it for a while, we finally ran aground at the buoy.'
"Appendicitis Strikes
"A third assistant engineer was seized with a case of appendicitis while the vessel was aground.
"Another crew member needed treatment for a finger he had smashed in the Antwerp collision. It had become infected during the trip to Houston.
"Tugs, straining desperately, tried to free the vessel, but to no avail.
"Meanwhile, the coast guard sent out navigation warnings to ships at Galveston and Houston, advising them of the grounded `hot ship' (a maritime term for ammunition-laden vessels).
"`It was during the hazardous days when the vessel was aground that the alleged incident of violence took place,' Caples said.
Coast Guard Called
"`After the man with the hatchet, and the men with the pistols had run around the deck several times, somebody called the coast guard at Galveston,' he said.
"The coast guard boarded the vessel, according to Caples, and investigated.
"He and other crew member will relate this story to Patrolman Dempsey Farmer, Houston N.M.U. agent, at Thursday night's meeting, he said.
"Patrolman Farmer said the ship is tied up at the San Jacinto ordnance docks, but he was prevented by army officials from visiting the ship.
"A United States public health official visited it, however, to investigate the disease reports and also reports of malnutritious food, he said.
"The Ss. Warren Delano is a Liberty vessel operated by the war shipping administration, Caples said."
                           Exhibit "B"
Headline of Article on the front page of The Houston Post, Friday, August 9, 1946, accompanied by a picture of the S/S Delano taken by a staff photographer while ship moored at the San Jacinto Ordnance depot. Size of picture, 3 3/4 by 5 inches.
                        Jinxed by a Woman                     Crew of the Delano Also                      Blames Skipper, Mate
"Nobody is quite certain how it happened, but a woman jinxed the Ss. Warren Delano.
"The Liberty ship, which once plied the ice-cold Murmansk route after being named for a cousin of the late President Roosevelt, is unloading ammunition at the San Jacinto ordnance depot.
"Crew members contend that, in some ways, the voyage from Antwerp to Houston in peace-time was chillier than some of the trips to the Russian port during the war.
"Complaint Filed *Page 90 
"As a result, the National Maritime union through its patrolman here has filed written complaint with the United States coast guard asking that the license of the skipper, Capt. Thomas Evans of Baltimore, be revoked. The union has asked, also, that Chief Mate Sylvester Betey of Columbus, Ohio, be set down.
"Announcement to this effect was made Thursday night by Patrolman Dempsey Farmer, the N.M.U. agent in Houston. (The patrolman in the union setup hears crew `beffs' and takes them higher if he thinks the complaints are justified.)
"`We filed this complaint two weeks ago, but we're getting the runaround,' Farmer said after a second session with crewmen. `We [See Crew Blames, Page 8, Column 2 Crew Blames Skipper, Mate __________ (Continued from Page 1.)] are going to press for immediate action.'
"The jinx and its validity depend somewhat on the crewman and whether he is in the `Flying Dutchman' tradition or whether he takes the more modern view that one reason for going to sea is to earn a living.
"Hecto Believes in Jinx
"For instance, Ulla Hecto, a seaman whose partly bald head has weathered some salty blowings, believes the ship is jinxed.
"`It musta been a woman. The ship is crazy,' he says.
"Backing him, among others, is H. E. Wilson, dispatcher at the N.M.U. Hiring hall at 1010 Congress.
"`When a ship is jinxed, it's a woman,' he said firmly. `Women should stay off ships that ain't co-ed (passenger) to begin with. A woman has been on the Delano.'
"Deck Engineer William L. Caples of Philadelphia, Pa., disagreed with a violent slash of a tattooed arm. The tattoo was a sea-going fish of some sort with an anchor over it. It was done in tropical colors — read and green.
"`Hell, I don't believe in that stuff,' Caples said. `You take a ship loaded with moitahs, with grenade, with bags of powder (The bags of powder are the worst, Brother, they make you worry.) And you bang the ship into the docks at Antwerp an May 28.'
"Down in the Mud
"`And then you manage to get across the Atlantic with 8500 tons of explosive and you set the ship down in the mud in the Ship Channal on July 2.
"`Brother, that's the management. That ain't the jinx.'
"Crew members, none of whom are first trippers, Caples says, report the ship was banged into coal piers at Reading, Pa., at the start of the voyage to Antwerp.
"Scabies, appendicitis, and a food shortage plagued the crew, Caples told Patrolman Farmer.
"`We were stored (provisioned) for six weeks, the voyage took nine,' he said in the `beef' session Thursday night. `We ran short of everything — coffee, tea, meat.'
Grounded 14 Days
"The ship was grounded at Buoy 8 in the Channel for 14 days. Ten tugs used by the army couldn't get her off, and the navy moved in and pulled her out of the mud with one seagoing tug.
"Crewmen said they expected unloading at the depot to take two more weeks.
"Patrolman Farmer says the crew has two routes to get action on its complaints and that the N.M.U. will pursue both of them.
`We have a complaint before the coast guard. We will also file one with the Marine Transport Management,' he said.
"Marine Transport is operating the ship for the war shipping administration."